Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
The reply filed on February 19, 2021 is not fully responsive to the prior Office action mailed on September 21, 2020 because it presents amended independent claim 68 and newly added claims 77-85 that do not sufficiently correspond to the allowable/patentable claims 8-15 in the OEE application, published as EP 2516074 B1, as required for participation in the Patent Prosecution Highway (PPH) program. See e.g.  p. 2 of PPH Decision mailed on February 24, 2020 and p. 11 of PPH FAQ (attached to this Office action).
For a claim amendment/addition to be entered after the Patent Prosecution Highway (PPH) grant, the amendment/addition must sufficiently correspond to one or more allowable/patentable claims in the OEE application. Applicant must submit a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application and provide a claims correspondence table. 
Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711                                                                                                    

/Joseph L. Perrin/Primary Examiner, Art Unit 1711